522 So. 2d 322 (1987)
Ex parte John Alvin STUBBS
(re John Alvin Stubbs v. State of Alabama)
86-975.
Supreme Court of Alabama.
November 6, 1987.
Rehearing Denied February 12, 1988.
G. Coke Williams of Williams & Norton, Anniston, for petitioner.
*323 Don Siegelman, Atty. Gen., and J. Randall McNeill, Asst. Atty. Gen., for respondent.
PER CURIAM.
We granted the petition for writ of certiorari to review the single issue whether the Court of Criminal Appeals, 522 So. 2d 317, erred in rejecting the defendant's contention that the trial court erred in denying his motion for a mistrial based on the remark of the district attorney during closing argument. The issue and the opposing position with respect to its disposition are set forth in the opinion of the Court of Criminal Appeals and in the dissenting opinion of Judge Patterson, which was joined by Presiding Judge Bowen.
We adopt as the opinion of this Court the dissenting opinion of Judge Patterson, and we reverse the judgment of the Court of Criminal Appeals.
REVERSED AND REMANDED.
TORBERT, C.J., and MADDOX, JONES, SHORES, BEATTY and ADAMS, JJ., concur.